DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/21, 06/25/21, 11/01/21, 02/23/22 and 07/07/22 has been considered by the examiner. 


Election/Restrictions
Applicant's election with traverse of Invention Group l corresponding to claims 1-9 and 17-18 in the reply filed on 05/02/22 is acknowledged.  The traversal is on the ground(s) that the solution described in the application is required to interact between Group l and Group ll which have associated features such as second related information of the operation from the first network to the second network or second related information of a circuit switched (CS) handover operation from the first network to the second network, so that the claims of group l and group ll are connected in operation or effect and there is a disclosed relationship between them that does not burden the work of the examiner and moreover, the patent office’s demand for election is burdensome, not only for the patent office and the applicants but also the public as the applicants may be forced to expend a considerable amount of money for filing and prosecuting at least one additional patent application and the patent office will then be burdened by multiple unnecessary applications and repetition of work and correspondingly the public will then be generally burdened by having to consider multiple applications and patents where in reality the need for them does not exist and in view of the foregoing, it is respectfully requested that the requirement for restriction be withdrawn (i.e. See Pages 12-13 of the Applicant’s Arguments filed on 05/02/22).

This is not found persuasive because the indicated Invention Group l and Invention Group ll correspond to different inventions that perform different functionalities and signaling.  
As was previously indicated in the Requirement for Restriction filed on 03/02/22 and herein after reiterated, Invention Group l corresponding to claims 1-9 and 17-18 are directed towards a network element performing the functionality of the claimed invention directed towards the network element receiving information as well as utilizing a third network or interworking element in performing a related operation from a first network to a second network whereas Invention Group ll corresponding to claims 10-16 and 19-20 are directed towards a terminal performing the functionality of the claimed invention directed towards the terminal that receives information from the network and the terminal also performs a related operation from a first network to a second network which is clearly directed towards different inventions as the signaling involved between the two groups as well as the operation involved as to which device performs the functionality are clearly different and would therefore require a different field of search employing different search queries which is a clear burden to the examiner as is indicated by the highlighted portions of MPEP 808.02 seen below:
808.02    Establishing Burden [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where, as disclosed in the application, the several inventions claimed are related, and such related inventions are not patentably distinct as claimed, restriction under 35 U.S.C. 121  is never proper (MPEP § 806.05). If applicant voluntarily files claims to such related inventions in different applications, double patenting may be held.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 (B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Where, however, the classification is the same and the field of search is the same and there is no clear indication of separate future classification and field of search, no reasons exist for dividing among independent or related inventions.

The requirement is still deemed proper and is therefore made FINAL.

Claims 10-16 & 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/02/22.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9 and 17-18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by NPL document “Potential implementations of voice service continuity from 5G to 2/3G”, 3GPP TSG-SA WG1 Meeting #80, S1-174157, Reno, USA, 25 Nov-1 Dec 2017 herein after referenced as 3GPP.  

Regarding claim 1, 3GPP discloses:
An operating method between networks, applied to a network element of a first network, comprising: determining whether a precondition is met; (3GPP, Page 4, Fig. 4.1-1 shows an SRVCC procedure from NG RAN to EUTRAN; 3GPP, Step 2-Step 3a discloses the source NG RAN decides to send handover required message that includes Target ID, generic source to target transparent container, SRVCC HO indication (i.e. reads on a precondition is met) to the AMF (i.e. reads on network element of a first network) triggering an SRVCC handover to GERAN/UTRAN and discloses the AMF notifies the SMF SRVCC HO by using SM Context request message such as SRVCC HO indication.  One of ordinary skill in the art would recognize that it is inherent for the AMF to make a determination of receiving the handover required message information such as the SRVCC HO as it is being utilized in the subsequent steps of notifying the SMF).
and performing, through a third network or an interworking network element, a related operation from a first network to a second network, in a case that the precondition is met, (3GPP, Page 4, Step 5 discloses the AMF sends a relocation request that includes the target ID, generic source to target transparent container, etc. (i.e. reads on performing a related operation from a first network to a second network) to the MME (i.e. reads on third network or an interworking network element) via the N26 interface).
wherein the meeting the precondition comprises at least one of following: (3GPP, Page 4, Fig. 4.1-1, Step 2 discloses the source NG RAN (i.e. reads on first network) decides to send handover required message that includes Target ID (i.e. reads on meeting the precondition comprises receiving handover request information) to the AMF triggering an SRVCC handover to GERAN/UTRAN (i.e. reads on second network)).
(EXAMINER’S NOTE:  The preceding limitations reciting “and wherein the first related information comprises …” have been crossed out and are not being given patentable weight as said limitations are contingent limitations directed towards a non-selected step or non-selected limitation.  See MPEP 2111.04).
the handover request information from the first network to the second network comprises at least one of: (3GPP, Page 4, Fig. 4.1-1, Step 2 discloses the source NG RAN (i.e. reads on source first radio access network) decides to send handover required message that includes Target ID (i.e. reads on handover request information comprises target network), generic source to target transparent container (i.e. reads on handover request information comprises transparent container information) to the AMF triggering an SRVCC handover to GERAN/UTRAN (i.e. reads on target second radio network of a second network type)).
Regarding claim 2, 3GPP discloses:
The method according to claim 1, wherein the performing the related operation from the first network to the second network comprises at least one of following: performing a related operation of a handover from the first network to the second network; (3GPP, Page 4, Step 5 discloses the AMF sends a relocation request that includes the target ID, generic source to target transparent container, etc. to the MME via the N26 interface; 3GPP, Page 4, Fig. 4.1-1, Step 2 discloses the source NG RAN decides to send handover required message that includes Target ID to the AMF triggering an SRVCC handover to GERAN/UTRAN).
(EXAMINER’S NOTE:  The preceding limitations reciting “wherein the performing the operation related to the CS handover from the first network to the second network comprises …” have been crossed out and are not being given patentable weight as said limitations are contingent limitations directed towards a non-selected step or non-selected limitation.  See MPEP 2111.04).
Regarding claim 3, 3GPP discloses:
The method according to claim 2 (see claim 2).
(EXAMINER’S NOTE:  The preceding limitations reciting “wherein the second related information comprises …” have been crossed out and are not being given patentable weight as said limitations are contingent limitations directed towards a non-selected step or non-selected limitation.  See MPEP 2111.04).
Regarding claim 4, 3GPP discloses:
The method according to claim 1, wherein the first network is a 5th generation (5G) network; the second network is a 3rd generation (3G) network; and the third network is a 4th generation (4G) network; or wherein the first network is a 5th generation (5G) network; and the third network comprises a mobility management entity (MME) (3GPP, Page 5, Step 6 discloses the MME derives 2/3G SRVCC security context based on 4G security context which is derived from 5G security context; 3GPP, Page 4, Fig. 4.1-1 shows an SRVCC procedure from NG RAN to EUTRAN; 3GPP, Step 2 discloses the source NG RAN decides to send handover required message that includes Target ID to the AMF triggering an SRVCC handover to GERAN/UTRAN).
Regarding claim 5, 3GPP discloses:
An operating method between networks, applied to a network element or an interworking network element of a third network, comprising: receiving information transmitted by a second target end, wherein the second target end comprises at least one of: (3GPP, Page 4, Step 5 discloses the AMF (i.e. reads on second target end comprises a network element of the first network) sends a relocation request (i.e. reads on receiving information) that includes the target ID, generic source to target transparent container, MM context such as 4G security context, etc. to the MME (i.e. reads on network element or an interworking network element of a third network) via the N26 interface; 3GPP, Page 4, Fig. 4.1-1 shows an SRVCC procedure from NG RAN to EUTRAN; 3GPP, Step 2-Step 3a discloses the source NG RAN decides to send handover required message that includes Target ID, generic source to target transparent container, SRVCC HO indication to the AMF triggering an SRVCC handover to GERAN/UTRAN and discloses the AMF notifies the SMF SRVCC HO by using SM Context request message such as SRVCC HO indication).
and performing, according to the information, a related operation from a first network to a second network, (3GPP, Page 5, Steps 6-9 discloses the MME derives 2/3G SRVCC security context (i.e. reads on performing, according to the information, a related operation) based on 4G security context which is derived from 5G security context and discloses the MME initiates SRVCC (i.e. reads on performing, according to the information, a related operation) to the MSC for voice component and the MSC initiates CS handover preparation to BSC/RNC and IMS session continuity).
wherein the information comprises at least one of following: second related information of the operation from the first network to the second network; (3GPP, Page 4, Step 5 discloses the AMF sends a relocation request that includes the target ID, generic source to target transparent container, etc. (i.e. reads on information comprises second related information) to the MME via the N26 interface; 3GPP, Page 4, Fig. 4.1-1 shows an SRVCC procedure from NG RAN to EUTRAN).
Regarding claim 6, 3GPP discloses:
The method according to claim 5, wherein the second related information comprises at least one of following: identification information of a target radio access network node of the second network, (3GPP, Page 4, Step 5 discloses the AMF sends a relocation request that includes the target ID, generic source to target transparent container, etc. to the MME via the N26 interface; 3GPP, Page 4, Fig. 4.1-1 shows an SRVCC procedure from NG RAN to EUTRAN).
(EXAMINER’S NOTE:  The preceding limitations reciting “wherein the indication information of the CS handover operation from the first network to the second network comprises…” have been crossed out and are not being given patentable weight as said limitations are contingent limitations directed towards a non-selected step or non-selected limitation.  See MPEP 2111.04).
Regarding claim 7, 3GPP discloses:
The method according to claim 5, wherein the performing the related operation from the first network to the second network comprises at least one of following: (3GPP, Page 5, Steps 6 discloses the MME derives 2/3G SRVCC security context based on 4G security context which is derived from 5G security context).
(EXAMINER’S NOTE:  The preceding limitations reciting “wherein the first interface is an interface between the second network …” have been crossed out and are not being given patentable weight as said limitations are contingent limitations directed towards a non-selected step or non-selected limitation.  See MPEP 2111.04).
Regarding claim 8, 3GPP discloses:
The method according to claim 7, wherein the mapping of the terminal-related information of the first network to the terminal-related information of the second network comprises at least one of following: mapping security information of the first network to security information of the second network; at least one of following: (3GPP, Page 5, Steps 6 discloses the MME derives 2/3G SRVCC security context based on 4G security context which is derived from 5G security context).
Regarding claim 9, 3GPP discloses:
The method according to claim 5, wherein the first network is a 5th generation (5G) network; the second network is a 3rd generation (3G) network; and the third network is a 4th generation (4G) network; or wherein the first network is a 5th generation (5G) network; and the third network comprises a mobility management entity (MME) (3GPP, Page 5, Step 6 discloses the MME derives 2/3G SRVCC security context based on 4G security context which is derived from 5G security context; 3GPP, Page 4, Fig. 4.1-1 shows an SRVCC procedure from NG RAN to EUTRAN; 3GPP, Step 2 discloses the source NG RAN decides to send handover required message that includes Target ID to the AMF triggering an SRVCC handover to GERAN/UTRAN).
Regarding claim 17, 3GPP discloses:
A first network, comprising: a memory, a processor, and a computer program that is stored in the memory and executable on the processor, wherein when executing the computer program, the processor is configured to implement steps of the operating method between networks according to claim 1 (See Claim 1.  One of ordinary skill in the art would recognize that it is inherent for complex devices such as those disclosed in the SRVCC procedure of Fig. 4.1-1 to include a processor, memory and computer program in order for the complex devices to be able to perform the various functionalities disclosed).
Regarding claim 18, 3GPP discloses:
A third network or interworking network element, comprising: a memory, a processor, and a computer program that is stored in the memory and executable on the processor, wherein when executing the computer program, the processor is configured to implement steps of the operating method between networks according to claim 5 (See Claim 5.  One of ordinary skill in the art would recognize that it is inherent for complex devices such as those disclosed in the SRVCC procedure of Fig. 4.1-1 to include a processor, memory and computer program in order for the complex devices to be able to perform the various functionalities disclosed).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645